Citation Nr: 0024564	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  00-15 859	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


FINDINGS OF FACT

1.  The fee agreement in this case provides for direct 
payment of the attorney's fee by the Department of Veterans 
Affairs (VA) from past-due benefits awarded to the veteran. 

2.  Following an award of past-due benefits, the regional 
office (RO) referred this case to the Board of Veterans' 
Appeals (Board) for a decision concerning whether the 
attorney was eligible under 38 U.S.C.A. § 5904(d) for payment 
of a fee from the past-due benefits.

3.   The RO did not address the issue of whether the 
attorney's fee should be paid from past-due benefits, in 
accordance with the normal adjudication procedures. 


CONCLUSION OF LAW

The Board has no original jurisdiction to adjudicate the 
issue of eligibility or entitlement for attorney fees under 
direct payment contingency-fee agreements.  38 U.S.C.A. §§ 
5904(d), 7104(a) (West Supp. 1999); Scates v. Gober, No. 97-
875 (U.S. Vet. App. August 14, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1994, the veteran and his attorney, J.R., entered a 
fee agreement which provided that after the Board "first 
made a final decision" the veteran agreed to pay of fee of 
20 percent of any past-due benefits awarded on the basis of 
the veteran's claims, such fee to be paid directly by VA to 
the attorney.

In an April 2000 rating decision, the RO granted a total 
disability evaluation on the basis of individual 
unemployability (TDIU).  By letter dated in June 2000, the RO 
notified the veteran and the attorney of the payment of past-
due benefits and the referral of the file to the Board for a 
decision concerning the attorney's eligibility for payment of 
a fee for his service from the 20 percent of past-due 
withheld by the RO.  They were given 30 days within which to 
submit evidence or argument to the Board concerning the 
payment of attorney fees.  The RO did not itself address the 
issue of whether the attorney's fee should be paid by VA 
under 38 U.S.C.A. § 5904(d).  Instead, it referred this 
matter to the Board for a decision.  

In Scates v. Gober, No. 97-875 (U.S. Vet. App. August 14, 
2000) (en banc), the Court held that

all issues involving entitlement or 
eligibility for attorney fees under 
direct-payment contingency-fee 
agreements, as contrasted with the issues 
of reasonableness and excessiveness, must 
be first addressed by the RO in 
accordance with the normal adjudication 
procedures and cannot be the subject of 
sua sponte or other original (on motion) 
BVA review.  Slip op. at 4.

The Court vacated the Board's decision concerning the 
attorney's eligibility for payment of attorney fees withheld 
by the Secretary from past-due benefits for want of original 
jurisdiction to decide eligibility for direct payment of a 
withheld contingency fee under 38 U.S.C.A. § 5904(d), and 
remanded the matter to the Board with directions to dismiss 
the matter of direct-payment fee eligibility as referred to 
the Board by the RO.

Because this case is the same type of case as Scates, the 
Board must dismiss the matter of direct-payment fee 
eligibility as referred to the Board by the RO for want of 
original jurisdiction to decide eligibility for direct 
payment of a withheld contingency fee under 38 U.S.C.A. § 
5904(d).  The matter before the Board is therefore dismissed.


ORDER

The matter before the Board is dismissed. 



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals




 


